Memorandum Opinion
This is an appeal by the plaintiffs, Rosemary Kennett and Daniel S. Connolly, from a decision of the Superior Court {Dunn, J.) affirming the approval by the Nashua Planning Board of the application of Rivier College for site plan approval for a health and fitness center with gymnasium and parking facilities on the college’s campus on South Main Street in Nashua. A Master {Robert A. Carignan, Esq.) recommended affirmance, and the superior court issued a decree accordingly.
In 1982, Rivier College filed an application with the Nashua Zoning Board of Adjustment for a special exception to build a health center. The special exception was granted after a hearing, and shortly thereafter the college filed an application with the planning board for site plan approval, which was also granted after a hearing. Neither of these applications is presently before this court. The plaintiffs appealed both of these decisions, however, and in response to a number of motions and arguments, the Superior Court {Goode, J.) ruled that the record of proceedings before the zoning board disclosed certain procedural insufficiencies. As a result of these, the court vacated the special exception and remanded the application to the zoning board for further action consistent with its opinion.
The college filed a new application for a special exception, similar to, but separate and distinct from, the original application. On September 27,1983, an extended public hearing was held by the zoning *347board on this application, and the special exception was granted. The college also contemporaneously filed a new, separate, and distinct application for site plan approval with the planning board, and after another full and complete hearing before the planning board on October 20,1983, site plan approval was granted.
At the hearing before the planning board, each factor required for consideration under Nashua Land Subdivision Regulation § 424 was addressed by the board, and the proponents and opponents had every opportunity to discuss the proposed facility, which was then undergoing its fourth intensive public hearing. Although they raise several issues, the plaintiffs provide no evidence or valid precedent for their claims. Finding no error in these proceedings, we affirm.

Affirmed.